Name: 2007/664/EC: Commission Decision of 12 October 2007 amending Decision 2007/554/EC concerning certain protection measures against foot-and-mouth disease in the United Kingdom (notified under document number C(2007) 4674) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  animal product;  health;  Europe
 Date Published: 2007-10-13

 13.10.2007 EN Official Journal of the European Union L 270/21 COMMISSION DECISION of 12 October 2007 amending Decision 2007/554/EC concerning certain protection measures against foot-and-mouth disease in the United Kingdom (notified under document number C(2007) 4674) (Text with EEA relevance) (2007/664/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Following recent outbreaks of foot-and-mouth disease in Great Britain, Commission Decision 2007/554/EC of 9 August 2007 concerning certain protection measures against foot-and-mouth disease in the United Kingdom (3) was adopted to reinforce the control measures against foot-and-mouth disease taken by that Member State in the framework of Council Directive 2003/85/EC of 29 September 2003 on Community measures for the control of foot-and-mouth disease (4). (2) Decision 2007/554/EC lays down rules applicable to the dispatch from high and low risk areas in Great Britain of products considered safe that either were produced before the restrictions were put in place in the United Kingdom, from raw material sourced from outside those restricted areas, or that have undergone a treatment proven effective in inactivating possible foot-and-mouth disease virus. (3) On the basis of information provided by the United Kingdom, it is now appropriate to lay down rules for the dispatch of certain categories of meat from certain areas that have not recorded any outbreak of foot-and-mouth disease for at least 90 days prior to slaughter and which comply with certain specified conditions. Accordingly, a new Annex should be added to Decision 2007/554/EC listing those areas as Annex III thereto. (4) In addition, problems have been encountered with the supply of certain medical devices manufactured in accordance with Council Directive 93/42/EEC of 14 June 1993 concerning medical devices (5) from animal tissues that were subject to treatments that render them non-viable and incapable of disease transmission. Such medical devices should therefore not be subject to the prohibition set out in the first subparagraph of Article 8(1) of Decision 2007/554/EC. (5) In the interests of consistency of Community legislation, Commission Decision 2005/176/EC of 1 March 2005 laying down the codified form and the codes for the notification of animal diseases pursuant to Council Directive 82/894/EEC (6) should be used for the description of the areas listed in Annex III to Decision 2007/554/EC, added by the present Decision. (6) Given the disease situation in the United Kingdom, it is necessary to extend the application of Decision 2007/554/EC until 15 November 2007. (7) Decision 2007/554/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2007/554/EC is amended as follows: 1. In Article 2, paragraph 4 is replaced by the following: 4. The prohibition set out in paragraph 2 shall not apply to meats bearing the health mark in accordance with Chapter III of Section I of Annex I to Regulation (EC) No 854/2004, provided that: (a) the meat is clearly identified, and has been transported and stored since the date of production separately from meat which is not eligible, in accordance with this Decision, for dispatch outside the areas listed in Annex I; (b) the meat complies with one of the following conditions: (i) it was obtained before 15 July 2007; or (ii) it is derived from animals reared for at least 90 days prior to the date of slaughter and slaughtered; or in the case of meat obtained from wild game of species susceptible to foot-and-mouth disease ( wild game ) killed, outside the areas listed in Annex I and II; or (iii) it complies with the conditions set out in points (c), (d) and (e); (c) the meat was obtained from domestic ungulates or from farmed game of species susceptible to foot-and-mouth disease ( farmed game ), as specified for the respective category of meat in one of the appropriate columns 4 to 7 in Annex III, and complies with the following conditions: (i) the animals have been reared for at least 90 days prior to the date of slaughter on holdings situated within the areas specified in columns 1, 2 and 3 of Annex III, where there has been no outbreak of foot-and-mouth disease during at least that period; (ii) during the 30 days prior to the date of transport to the slaughterhouse, or in the case of farmed game prior to the date of on-farm slaughtering, the animals have remained under the supervision of the competent veterinary authorities on a single holding which is situated in the centre of a circle around the holding of at least 10 km radius, where there has been no outbreak of foot-and-mouth disease during at least that period; (iii) no animal of species susceptible to foot-and-mouth disease has been introduced into the holding referred to in point (ii) during the 21 days prior to the date of loading, or in the case of farmed game prior to the date of on-farm slaughtering, except in the case of pigs coming from a supplying holding which complies with the conditions laid down in point (ii), in which case the period of 21 days may be reduced to 7 days; (iv) the animals or, in the case of farmed game slaughtered on the farm, the carcasses have been transported under official control in means of transport that have been cleaned and disinfected before loading from the holding referred to in point (ii) directly to the designated slaughterhouse; (v) the animals have been slaughtered less than 24 hours following the time of arrival at the slaughterhouse and separately from animals the meat of which is not eligible for dispatch from the area listed in Annex I; (d) the meat, if positively marked in column 8 of Annex III, was obtained from wild game, that was killed in areas where there has been no outbreak of foot-and-mouth disease for at least a period of 90 days before the date of killing and at a distance of at least 20 km from areas not specified in columns 1, 2 and 3 of Annex III; (e) meat referred to in points (c) and (d) must in addition comply with the following conditions: (i) the dispatch of such meat is only to be authorised by the competent veterinary authority of the United Kingdom, if the establishment of dispatch is situated within the areas specified in columns 1, 2 and 3 of Annex III; (ii) the meat is at all times clearly identified, handled, stored and transported separately from meat which is not eligible for dispatch from the area listed in Annex I; (iii) during post-mortem inspection by the official veterinarian in the establishment of dispatch, or in the case of on-farm slaughtering of farmed game on the holding referred to in point (c)(ii), or in the case of wild game at the game-handling establishment, no clinical signs or post-mortem evidence of foot-and-mouth disease were established; (iv) the meat has remained in the establishments or holdings referred to in point (iii) of this paragraph for at least 24 hours following the post-mortem inspection of the animals referred to in point (c) and (d); (v) in the case where foot-and-mouth disease has been diagnosed in the establishments or holdings referred to in point (iii) of this paragraph, any further preparation of meat for dispatch outside the area listed in Annex I shall only be authorised after the slaughter of all animals present, the removal of all meat and dead animals and not earlier than 24 hours after the completion of the total cleaning and disinfection of those establishments and holdings under the control of an official veterinarian; (vi) the central veterinary authorities shall communicate to the other Member States and the Commission a list of those establishments and holdings which they have approved for the purposes of application of points (c), (d) and (e). 2. Article 8 is amended as follows: (a) In paragraph 2, point (j) is replaced by the following: (j) medicinal products as defined in Directive 2001/83/EC, medical devices manufactured utilising animal tissue which is rendered non-viable as referred to in Article 1(5)(g) of Directive 93/42/EEC, veterinary medicinal products as defined in Directive 2001/82/EC, and investigational medicinal products as defined in Directive 2001/20/EC. (b) Paragraph 7 is replaced by the following: 7. By way of derogation from paragraph 3, it shall be sufficient, in the case of products referred to in paragraph 2(i) and (j), to be accompanied by a commercial document stating that the products are for use as in-vitro diagnostic, laboratory reagents, medical products or medical devices, provided that the products are clearly labelled for in-vitro diagnostic use only  or for laboratory use only , as medical products  or as medical devices . 3. In Article 17, 15 October 2007 is replaced by 15 November 2007. 4. A new Annex III, the text of which is set out in the Annex to the present Decision, is added. Article 2 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 12 October 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33); corrected version OJ L 195, 2.6.2004, p. 12. (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 210, 10.8.2007, p. 36. Decision as last amended by Decision 2007/608/EC (OJ L 241, 14.9.2007, p. 26). (4) OJ L 306, 22.11.2003, p. 1. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (5) OJ L 169, 12.7.1993, p. 1. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (6) OJ L 59, 5.3.2005, p. 40. Decision as amended by Decision 2006/924/EC (OJ L 354, 14.12.2006, p. 48). ANNEX ANNEX III 1 2 3 4 5 6 7 8 GROUP ADNS Administrative Unit B S/G P FG WG Scottish Islands 131 Shetland Islands + + + 123 Orkney Islands + + + 124 NA H-Eileanan An Iar + + + Scotland 121 Highland + + + 122 Moray + + + 126 Aberdeenshire + + + 128 Aberdeen City + + + 79 Angus + + + 81 Dundee City + + + 80 Clackmannanshire + + + 90 Perth & Kinross + + + 127 Fife + + + 85 Falkirk + + + 88 Midlothian + + + 96 West Lothian + + + 129 City of Edinburgh + + + 130 East Lothian + + + 92 Scottish Borders + + + 94 Stirling + + + 125 Argyll and Bute + + + 83 East Dunbartonshire + + + 84 East Renfrewshire + + + 86 City of Glasgow + + + 87 Inverclyde + + + 89 North Lanarkshire + + + 91 Renfrewshire + + + 93 South Lanarkshire + + + 95 West Dunbartonshire + + + 82 East Ayrshire + + + 132 North Ayrshire + + + 133 South Ayrshire + + + 134 Dumfries & Galloway + + + England 141 Cumbria + + + 169 Northumberland + + + 10 Gateshead + + + 16 Newcastle upon Tyne + + + 17 North Tyneside + + + 26 South Tyneside + + + 29 Sunderland + + + 144 Durham + + + 52 Darlington + + + 55 Hartlepool + + + 58 Middlesbrough + + + 64 Redcar and Cleveland + + + 69 Stockton-on-Tees + + + 151 Lancashire + + + 38 Blackburn with Darwen + + + 39 Blackpool + + + 176 North Yorkshire excluding Selby + + + 177 Selby District + + + 78 York + + + 53 East Riding of Yorkshire + + + 45 City of Kingston upon Hull + + + 60 North East Lincolnshire + + + 61 North Lincolnshire + + + West Yorkshire consisting of 32 Wakefield District + + + 11 Kirklees District + + + 6 Calderdale District + + + 4 Bradford + + + 13 Leeds + + + South Yorkshire consisting of 1 Barnsley District + + + 8 Doncaster District + + + 20 Rotherham District + + + 24 Sheffield District + + + Greater Manchester consisting of 30 Tameside District + + + 18 Oldham District + + + 19 Rochdale District + + + 5 Bury District + + + 3 Bolton District + + + 21 Salford District + + + 31 Trafford District + + + 15 Manchester District + + + 27 Stockport District + + + 34 Wigan District + + + Merseyside consisting of 12 Knowsley District + + + 14 Liverpool District + + + 23 Sefton District + + + 28 St. Helens District + + + 74 Warrington + + + 140 Cheshire County + + + 54 Halton + + + 35 Wirral District + + + 142 Derbyshire County + + + 44 City of Derby + + + 157 Nottinghamshire County + + + 47 City of Nottingham + + + 153 Lincolnshire + + + 159 Shropshire + + + 71 Telford and Wrekin + + + 161 Staffordshire County + + + 50 City of Stoke-on-Trent + + + 170 Devon County + + + 73 Torbay + + + 136 Plymouth + + + 171 Cornwall County + + + 172 Isles of Scilly + + + 114 Isle of Wight + + + Wales 115 Sir Ynys Mon  Isle of Anglesey + + + 116 Gwynedd + + + 103 Conwy + + + 108 Sir Ddinbych-Denbigshir + + + 111 Sir Y Fflint-Flintshire + + + 113 Wrecsam-Wrexham + + + 173 North Powys + + + 174 South Powys + + + 118 Sir Ceredigion-Ceredigion + + + 110 Sir Gaerfyrddin-Carmarthen + + + 119 Sir Benfro-Pembrokeshire + + + 97 Abertawe-Swansea + + + 102 Castell-Nedd Port Talbot-Neath Port Talbot + + + 105 Pen-y-Bont Ar Ogwr  Bridgend + + + 107 Rhondda/Cynon/Taf + + + 99 Bro Morgannwg-The Valee of Glamorgan + + + 98 Bleanau Gwent + + + 112 Tor-Faen  Tor Faen + + + 101 Casnewydd  Newport + + + 104 Merthyr Tudful-Merthyr Tydfil + + + 100 Caerffili  Caerphilly + + + 117 Caerdydd  Cardiff + + + 109 Sir Fynwy  Monmouthshire + + + ADNS = Animal Disease Notification System Code (Decision 2005/176/EC) B = bovine meat S/G = sheep and goat meat P = pig meat FG = farmed game of species susceptible to foot-and-mouth disease WG = wild game of species susceptible to foot-and-mouth disease